                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     SARAH PERTZ,                                       Case No. 19-cv-06330-CRB (TSH)
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            DISCOVERY ORDER
                                  13             v.
                                                                                            Re: Dkt. No. 35
                                  14     HEARTLAND REALTY INVESTORS,
                                         INC., et al.,
                                  15
                                                        Defendants.
                                  16

                                  17          Plaintiff Sarah Pertz was a tenant at Woodcreek Village. She alleges that Cornell Holiday,

                                  18   a former on-site maintenance supervisor at the apartment complex, entered her apartment without

                                  19   her permission, stole her clothing and masturbated in her bedroom. She sues him and the owner

                                  20   and operator of the complex for sex discrimination. Having been criminally convicted for his

                                  21   conduct, Cornell has not appeared in the litigation. We are here because of discovery disputes

                                  22   concerning Plaintiff’s requests for production served on the other Defendants. The Court held a

                                  23   telephonic hearing on March 26, 2020, and now issues this order.

                                  24   A.     Possession, Custody or Control
                                  25          For every RFP except 9, 13 and 14, Defendants assert some objections and then say that

                                  26   subject to those objections, they will produce all non-privileged documents in their possession, if

                                  27   any exist and are located after a reasonable search. (For RFPs 9, 13 and 14, Defendants say they

                                  28   will produce nothing.) Plaintiff argues that in addition to producing documents in their
                                   1   possession, they must also produce documents in their custody or control. She’s right, and

                                   2   Defendants do not even respond to this argument. Accordingly, for all RFPs as to which

                                   3   Defendants produce documents, the Court orders them to produce documents in their custody or

                                   4   control, in addition to those in their possession.

                                   5   B.     Production Deadline
                                   6          Rule 34(b)(2)(B) states that “[t]he production must . . . be completed no later than the time

                                   7   for inspection specified in the request or another reasonable time specified in the response.”

                                   8   Defendants’ response does not specify a production deadline. That means the documents were

                                   9   due at the time specified in the request, which was mid-January, although Plaintiff agreed to

                                  10   extend that deadline to the end of January. Defendants are already almost two months late. The

                                  11   Court orders them to complete their production of documents in response to this set of RFPs

                                  12   within 30 days, a deadline both sides said was workable at the hearing.
Northern District of California
 United States District Court




                                  13   C.     Failure to State if Withholding
                                  14          Rule 34(b)(2)(C) states that “[a]n objection must state whether any responsive materials

                                  15   are being withheld on the basis of that objection.” Plaintiff is right that all of Defendants’ RFP

                                  16   responses fail to comply with this requirement. For RFPs 1-8, 10-12 and 15-16, Defendants say

                                  17   they are withholding documents based on their work product and privilege objections, but they

                                  18   don’t say if they are withholding based on their other objections. For RFPs 9, 13 and 14,

                                  19   Defendants say they will not produce documents, but they do not specify which objections they

                                  20   are standing on. The Court orders Defendants to revise their discovery responses to fix this

                                  21   problem within 14 days.

                                  22   D.     Privacy Objections
                                  23          This part of the joint discovery letter brief was frustrating for the Court. Plaintiff’s section

                                  24   of the letter brief assumed – rather than showed – that everything sought by RFPs 5, 6, 9 and 13

                                  25   was relevant and proportional. Then Plaintiff waved away any privacy objections by saying they

                                  26   could all be mitigated by the entry of a protective order. As a result, Plaintiff’s section of the letter

                                  27   brief had no substantive discussion of relevance, proportionality or privacy – giving the Court

                                  28   nothing to work with. Further, some of these RFPs seem really broad, at least as written. RFPs 5
                                                                                            2
                                   1   and 6 seem to request a decade’s worth of complaints about anything, no matter how irrelevant to

                                   2   the case. There is no explanation about what is likely to be in Angela Holiday’s personnel file

                                   3   (RFP 9) that’s relevant to the case. There is no explanation of what a housing payment contract is

                                   4   (RFP 13) or why it has relevant information. For the Court to adequately determine relevance and

                                   5   proportionality, and then to weigh them against privacy interests, the Court needs some analysis

                                   6   from the moving party, which was absent here. At the telephonic hearing, Plaintiff provided some

                                   7   explanation along these lines, but all of that was new information presented at the hearing, which

                                   8   defeats the point of a letter brief. This portion of Plaintiff’s motion to compel is denied because

                                   9   the briefing was inadequate to enable the Court to conclude that Defendants should be compelled

                                  10   to produce anything more than what they have agreed to produce. This denial is without prejudice

                                  11   to Plaintiff submitting a joint discovery letter brief that makes a better case for the production of

                                  12   documents.
Northern District of California
 United States District Court




                                  13          With respect to RFP 5, the Court orders Defendants to produce all non-privileged

                                  14   documents that pertain to Defendant Cornell Holiday. Defendants may redact Social Security

                                  15   numbers.

                                  16   E.     Redactions
                                  17          Plaintiff states that “Defendants have indicated that they have produced and will produce

                                  18   documents with redactions of private information. Such redactions are improper.” This is another

                                  19   example of an ineffective argument that does not explain anything. What is being redacted? Why

                                  20   is the redaction improper? This aspect of the motion to compel is denied without prejudice.

                                  21   F.     Other Documents
                                  22          There does not appear to be a dispute as to RFP 8, as Defendants say they will produce.

                                  23   Defendants said in the letter brief and repeated at the hearing that they will produce in response to

                                  24   RFP 14, so that does not appear to be in dispute either.

                                  25   G.     Protective Order
                                  26          The parties need a protective order in this case, which involves the production of

                                  27   confidential information. The Court orders them to meet and confer and in 14 days file either a

                                  28   jointly proposed protective order, or competing proposed orders and a joint discovery letter brief,
                                                                                          3
                                   1   not to exceed five pages, presenting each side’s arguments.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: March 27, 2020

                                   5
                                                                                                     THOMAS S. HIXSON
                                   6                                                                 United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       4
